Oliver, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation, on the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the tires, imported from Holland, here involved.
On the basis of said stipulation, I find the export values of the following merchandise identified on the invoices to be as follows:
Invoice No. 1
Tikes Pek 100 Tikes
4,000 26 x 1.75 $79. 00
Invoice No. 2
840 26 1.75 black $64. 82
420 24 1.75 $58.47
480 20 1.75 $49.20
1,320 26 1.75 $64. 82
660 24 1.75 $58.47
15 20 1.75 $49. 20
285 26 1.75 $64. 82
75 24 1.75 $58.47
570 20 1.75 $49.20
Less 30% discount for beauty spots (packed)
As to the remainder of the merchandise specified on the invoices, I find the export values to be the invoiced unit prices, net, packed.
Judgment will issue accordingly.